In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________
                     No. 02-19-00204-CV
                ___________________________

               DRUE ALLEN HOLLIS, Appellant

                               V.

UNIVERSITY OF NORTH TEXAS HEALTH SCIENCE CENTER, Appellee


             On Appeal from the 352nd District Court
                     Tarrant County, Texas
                 Trial Court No. 352-301866-18


                Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On July 29, 2019, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). Appellant has not filed the brief and motion in accordance with

our notice.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: August 22, 2019




                                            2